EXHIBIT 99.1 News Release FOR FURTHER INFORMATION: Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-3527 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: June 22, 2009 Ashland Inc. agrees to sell its marine services business COVINGTON, Ky. — Ashland Inc. (NYSE:ASH) today announced it has signed a definitive agreement to sell its global marine services business, known for many years as Drew Marine, to J. F. Lehman & Co. in a transaction valued at approximately $120 million before tax. Ashland’s after-tax proceeds will be used to reduce debt. “This transaction will be a win for all parties,” said James J. O’Brien, Ashland chairman and chief executive officer. “For Ashland, this reflects our strategy to strengthen our core specialty chemical businesses while reducing our investment in non-core or non-strategic businesses. For J. F. Lehman & Co., the acquisition of Drew Marine represents an opportunity to acquire a leading global brand with strong market positions and prospects for growth. I believe the outlook for the marine business and its employees will be much stronger as part of an organization that is targeting growth in the maritime industry.” “We are extremely excited with the prospect of owning the Drew Marine business and anticipate welcoming their employees to the J.F. Lehman & Co. family. We are confident this transaction will prove beneficial for all constituents involved,” said John F. Lehman, chairman, J.F. Lehman & Co. Louis N. Mintz, partner, added, “As the leading supplier of specialty chemicals and services to the maritime industry, Drew Marine represents an outstanding fit with our established investment criteria. We are looking forward to teaming with Drew Marine’s management and employees to continue their long history of technical excellence and dedication to customer service.” With revenues of approximately $140 million a year, the Drew Marine business has approximately 325 employees, 28 offices and 98 stocking locations in 47 countries. The business is a recognized global leader in providing technical solutions, high-value products and services to the global marine industry, including chemicals and testing equipment; water treatment, tank cleaners and corrosion inhibitors; sealing and welding products; refrigerants and refrigeration services; engineered systems and products; fuel management programs; and fire safety and rescue products and services.
